Citation Nr: 0714005	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-40 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from July 1982 to February 
1987 and from January 1998 to August 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in April 2003 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a statement received in December 2004, the appellant 
withdrew a request he had made for a hearing before a 
Veterans Law Judge and asked that his case be certified to 
the Board for appellate review.  The appellant's 
representative filed written argument in support of the 
appeal in April 2007.    


FINDINGS OF FACT

1.  In December 1998, the appellant was found by VA to have 
been rehabilitated to the point of employability.

2.  The veteran secured employment in the field in which he 
was trained for over four years.  

3.  The evidence does not reflect that the veteran's service-
connected low back disability has worsened to the extent that 
the effects of that disability preclude him from performing 
the duties of the occupation for which he was found 
rehabilitated.

4.  The veteran's employment handicap and capabilities do not 
render him unsuitable for employment in the occupational 
objective for which Chapter 31 services were provided. 


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code, have not been met.  38 U.S.C.A. § 3100 
(West 2002); 38 C.F.R. §§ 21.283, 21.284 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it does not appear that VA's 
heightened duty to assist and notify veterans regarding their 
claims under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(and implementing regulations) is applicable to claims such 
as the one decided herein.  See Barger v. Principi, 16 Vet. 
App. 132 (2002).  In Barger, it was pointed out that these 
expanded duties are not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51.  Likewise, the statute at 
issue in this matter is not found in Chapter 51, rather it is 
in Chapter 31. 

Chapter 31, Title 38, United States Code, is titled Training 
And Rehabilitation For Veterans With Service-Connected 
Disabilities.  The purposes of the training and 
rehabilitation of Chapter 31 are to provide for all services 
and assistance necessary to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100.     

For purposes of Chapter 31, a veteran shall be declared 
rehabilitated when he or she has overcome the employment 
handicap to the maximum extent feasible as described in 
paragraph (c), (d), or (e) of this section.  38 C.F.R. 
§ 21.283(a).

A veteran who has been found rehabilitated to the point of 
employability shall be declared rehabilitated if he or she is 
employed in the occupational objective for which a program of 
services was provided or in a closely related occupation for 
at least 60 continuous days.  38 C.F.R. § 21.283(c)(1).  

A veteran who has been found rehabilitated under provisions 
of 38 C.F.R. § 21.283 may be provided an additional period of 
training or services only if the following conditions are 
met: (1) the veteran has a compensable service-connected 
disability and either; (2) current facts, including any 
relevant medical findings, establish that the veteran's 
service-connected disability has worsened to the extent that 
the effects of the service-connected disability considered in 
relation to other facts precludes him or her from performing 
the duties of the occupation for which the veteran was 
previously found rehabilitated; or (3) the occupation for 
which the veteran previously was found rehabilitated under 
Chapter 31 is found to be unsuitable on the basis of the 
veteran's specific employment handicap and capabilities.  
38 C.F.R. § 21.284(a).  

The appellant has one service-connected disability, a 
disability of his lumbosacral spine characterized as 
spondylolisthesis, L5-S1, with radiation to both knees, 
evaluated as 20 percent disabling. 

A December 10, 1998, letter from VA to the veteran noted that 
because he had been successfully employed for more than 60 
days, he had met the goals of the vocational rehabilitation 
program.  He was informed that his training case was changed 
to rehabilitated effective the date of the letter.  

An April 2003 Counseling Record - Narrative Report completed 
by a VA counseling psychologist of the RO's vocational 
rehabilitation division noted that, pursuant to the program 
of training and services under Chapter 31 for which he had 
been found eligible and entitled, the appellant attended an 
educational institution where he pursued a program in 
computer operations and that he graduated from the program, 
after which he worked in the field of computers for 
approximately four years, to include positions as a computer 
operator and a computer customer support person.  He was 
employed in the occupational objective for which his program 
of vocational rehabilitation services was provided by VA or 
in a closely related occupation for at least 60 continuous 
days.  The appellant acknowledged that he had secured 
employment in his field following his training obtained under 
Chapter 31 for over four years.  He did not intend to leave 
the field, but was terminated from his job due to lack of 
production on his part.  

The report further noted that the appellant had indicated 
that there had been no discernable change in the 
limitations/restrictions imposed by his service-connected low 
back disability since he was originally counseled as an 
applicant for VA vocational rehabilitation services.

The counseling psychologist noted that the veteran does have 
an impairment to employability to which his service-connected 
disability contributes a substantial part; however, his 
unemployment is not due to lack of skills, training, 
education or disabilities.  It was the counselor's opinion 
that the veteran is prepared and qualified for viable 
employment in his field of training, but has failed to obtain 
or retain such employment for reasons within his control.  
The veteran was found to have overcome his employment 
handicap with his educational skills and training and was not 
entitled to Chapter 31 services.  

In light of the facts presented in this case and the 
foregoing regulatory provisions, the Board finds that the 
veteran was properly found rehabilitated in December 1998. 

The appellant, whose present job is not in the field of 
computers or related to the training and education which was 
provided to him under Chapter 31, has stated that the reason 
he asserted a claim for an additional period of VA-funded 
vocational rehabilitation services is that the education and 
training he received from the educational institution where 
he completed the program in computer operations was 
insufficient to prepare him for a position as a computer 
"network operations technician" and that the computer-
related positions which he held from 1998 to 2002 were lesser 
positions in the computer field than the position of network 
operations technician.

It is not necessary for the Board to reach the question of 
whether the appellant's allegations concerning the quality of 
the Chapter 31 vocational rehabilitation training and 
services which he received are or are not accurate.  In 
December 1998, the appellant was found by VA to have been 
rehabilitated to the point of employability under provisions 
of 38 C.F.R. § 21.283.  No current facts show any worsening 
of the appellant's service-connected low back disability or 
of its effect on his employability, and the appellant and his 
representative have not contended that there are any such 
current facts.  Therefore, the appellant is not entitled to 
an additional period of training or rehabilitation under the 
provisions of Title 38, Chapter 31, United States Code, and 
his claim on appeal for that benefit must be denied.  See 
38 U.S.C.A. § 3100; 38 C.F.R. §§ 21.283(c)(1), 21.284(a).


ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
denied. 


____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


